Mr. JUSTICE REINHARD, dissenting in part: I dissent only from that part of the majority opinion which affirms the trial court’s suppression order as it pertains to the offense of leaving the scene of an accident. I do not consider the defendant’s admissions after being read his Miranda warnings and questioned by the officers to be a “report” which the legislature intended under section 11 — 401(b) to exclude from evidence. Rather, I am of the opinion that the salutary purpose of section 11 — 401(b) is to encourage voluntary reporting, not the product of police investigation and interrogation, in circumstances where a person has initially failed to stop or comply with section 11 — 403. Furthermore, I find nothing in the record that the defendant furnished this information intending to comply with the reporting provisions of this statute. Under the limited facts presented here, I would find the defendant did not “report” the requisite information as intended under section 11 — 401(b), and would reverse and remand on both offenses.